Citation Nr: 1819005	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-52 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back disability.


REPRESENTATION

Appellant represented by:	Sean Cuddigan, Attorney


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel






INTRODUCTION

The Veteran had active service in the U.S. Army from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

In correspondences dated May 2017 and March 2018, the Veteran, by and through his representative, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), 7105(d)(5) (2012); 38 C.F.R. § 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence to VA in May 2017, by and through his representative, indicating his intent to withdraw his claim from appellate consideration.  In a March 2018 correspondence, the Veteran, by and through his representative, affirmed his desire to withdraw all remaining issues on appeal.  As the Veteran has withdrawn his appeal, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


